t c summary opinion united_states tax_court donna m bokman petitioner v commissioner of internal revenue respondent docket no 14105-99s filed date donna m bokman pro_se daniel j parent for respondent dinan special_trial_judge this case was heard pursuant to the provisions of sec_7463 of the internal_revenue_code in effect at the time the petition was filed the decision to be entered is should not subsequent effect for not reviewable by any other court and this opinion be cited as authority unless otherwise indicated section references are to the internal_revenue_code in the year in issue - - respondent determined a deficiency in petitioner’s federal_income_tax of dollar_figure for the taxable_year the issue for decision is whether petitioner made a valid election under sec_453 not to report the sale of a residence using the installment_method some of the facts have been stipulated and are so found the stipulations of fact and the attached exhibits are incorporated herein by this reference petitioner resided in byron california on the date the petition was filed in this case petitioner and her former husband joseph bokman were divorced in petitioner purchased a residence in byron california on date she then sold a joint_tenancy interest in this residence to mr bokman on date mr bokman received this interest in exchange for a secured note requiring him to pay petitioner dollar_figure a month in interest for a period of years followed by the payment of the principal_amount of dollar_figure payment of interest was to commence on date the note was secured using a deed_of_trust on mr bokman’s interest in the residence mr bokman made the following payments during date amount dollar_figure big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number petitioner received an extension of time to file her federal_income_tax return until date on that date she mailed the return from her byron california home in an envelope stamped by a private post meter with the same date the internal_revenue_service center in ogden utah received the return on date petitioner paid dollar_figure with her return she paid an additional dollar_figure in connection with the return on date for interest and an addition_to_tax for failure to pay petitioner filed with the return a form_2119 sale of your home reflecting the sale of an interest in the residence on this form she reported an amount_realized of dollar_figure and gain of dollar_figure she reported that she had used the residence as her main home for at least years of the 5-year period before the sale claiming the exclusion under sec_121 in the maximum amount of dollar_figure she included in income only dollar_figure of the gain on the sale q4e- on date respondent issued petitioner a statutory_notice_of_deficiency for with the determination that petitioner had unreported capital_gain of dollar_figure the notice_of_deficiency stated that petitioner had elected out of the installment_method and did not qualify for the claimed exclusion petitioner concedes that she did not live in the residence for the years as she claimed on her return and is therefore not entitled to the exclusion she argues that respondent’s determination is in error because her election out of the installment_method was invalid as a general_rule taxpayers are required to use the installment_method with respect to any income from an installment_sale sec_453 the installment_method is a method under which income is recognized in the year or years in which payments are received sec_453 an installment_sale generally is any sale in which at least one payment is to be received after the close of the taxable_year of the sale sec_453 taxpayers may elect out of the otherwise mandatory installment_method sec_453 subject_to exceptions not applicable here such an election must be made on or before the due_date including extensions for filing the taxpayer’s return ‘all other adjustments in the notice_of_deficiency are computational and will be resolved by the court’s holding on the issue in this case - - for the taxable_year of the sale sec_453 one method by which a taxpayer makes the election is to report the full amount_realized on the sale on his income_tax return filed for the taxable_year of the sale sec_15a_453-1 temporary income_tax regs fed reg date once made an election cannot be revoked without the consent of the secretary sec_453 petitioner concedes that she reported the full amount_realized from the sale of her residence on her tax_return she argues however that this was not a valid election out of the installment_method because her return was not timely filed thereby causing the election to be invalid under sec_453 d generally a tax_return is filed on the date it is received by the internal_revenue_service irs however if a tax_return meets the requirements of sec_7502 the return will be deemed to have been filed on the date it was postmarked even if it is received by the irs after its due_date the following requirements apply to documents which are mailed in envelopes with private post meter postmarks if the postmark on the envelope is made other than by the united_states post office the postmark so made must bear a date on or before the last date prescribed for filing the document and the document must be received not later than the time when a document contained in an envelope which is properly addressed and mailed and sent by the same class of mail would ordinarily be received if it -- - were postmarked at the same point of origin by the united_states post office on the last date prescribed for filing the document however in case the document is received after the time when a document so mailed and so postmarked by the united_states post office would ordinarily be received such document will be treated as having been received at the time when a document so mailed and so postmarked would ordinarily be received if the person who is required to file the document establishes i that it was actually deposited in the mail before the last collection of the mail from the place of deposit which was postmarked except for the metered mail by the united_states post office on or before the last date prescribed for filing the document that the delay in receiving the document was due to a delay in the transmission of the mail and the cause of such delay sec_301_7502-1 b proced admin regs petitioner is making the unusual argument that her return was not timely filed despite the fact that respondent has apparently treated it as timely in all respects respondent argues that petitioner made prior representations that her return was timely filed and that petitioner should not be allowed to choose whether or not her return was mailed timely based upl on which scenario is to her benefit at that particular moment we disagree petitioner’s ability to rely on the fact that her return was filed late to escape the unintended election is admittedly fortuitous for her but cannot be set_aside merely for that reason the regulation quoted above is written under the assumption that the taxpayer desires to show that a return was timely filed reading the regulation in light of petitioner’s situation leads - to some incongruities nonetheless we find that the record in this case shows that sec_7502 is inapplicable and that petitioner’s return was not timely filed the first requirement for the applicability of sec_7502 is that the postmark on the envelope bear a date on or before the due_date of the return id this requirement is met because the return bears the date of date its due_date the second requirement is that the return be received in the ordinary amount of time for a document bearing that postmark date id this requirement has not been met petitioner mailed her return on date and the irs did not receive the return until days later on date we take judicial_notice of the u s postal service’s publication consumer’s guide to postal services products a portion of which petitioner attached to her trial memorandum this publication states that days is the normal delivery time for nonlocal first class mail see also kirschenbaum v commissioner tcmemo_2001_102 robinson v commissioner tcmemo_2000_146 fujioka v commissioner tcmemo_1999_316 chang v commissioner tcmemo_1998_298 the delivery time of days in this case falls outside this timeframe a return that is not received in the ordinary amount of time will nevertheless be considered as having been so received if certain requirements are met these requirements have not been --- - met in this case first it must have been deposited in the mail before the last collection of mail on the return’s due_date sec_301_7502-1 b proced admin regs there is no evidence of when the last collection was made in this case or what time of day petitioner deposited the return second the delay in receiving the return must be shown to have been due to a delay in the transmission of the mail id there is no evidence showing such a delay in this case because sec_7502 is not applicable petitioner’s return was untimely filed when the irs received it on date thus her election out of the installment_method was not a valid election under sec_453 contrary to respondent’s determination see 92_tc_303 finally petitioner included in gross_income a capital_gain of dollar_figure from the sale of the residence the portion of the gain which exceeded the claimed exclusion because petitioner did not make a valid election under sec_453 she is required under sec_453 to report the gain on the sale of the residence using the installment_method thus the inclusion of any portion of the gain from the sale in taxable_year is in error see sec_453 respondent has conceded that if petitioner had not included the gain from the sale of her residence on the return she would have had no tax_liability for the record supports this concession we accordingly find - that petitioner has made an overpayment in the amount of dollar_figure see sec_6512 reviewed and adopted as the report of the small_tax_case division to reflect the foregoing decision will be entered for petitioner reflecting no deficiency and an overpayment in the amount of dollar_figure
